Citation Nr: 0518215	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rectal cancer with 
secondary conditions of colostomy, urinary problems, sexual 
dysfunction, weakness of the lower body, and numbness of the 
feet including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Pursuant to a June 2005 motion and the Board's granting 
thereof later that month, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation while stationed at Nagasaki, Japan, in September 
1945.

2.  Rectal cancer, a radiogenic disease, was first diagnosed 
nearly 50 years following the veteran's discharge from 
service.

3.  Persuasive medical evidence demonstrates that the 
veteran's rectal cancer was not related to any incident of 
active duty, including exposure to ionizing radiation.


CONCLUSION OF LAW

Service connection for rectal cancer with secondary 
conditions of colostomy, urinary problems, sexual 
dysfunction, weakness of the lower body, and numbness of the 
feet, including as secondary to exposure to ionizing 
radiation is denied. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Rectal Cancer

The appellant contends that he incurred rectal cancer as a 
result of his active military service. Specifically, the 
appellant contends that his rectal cancer is attributable to 
his exposure to ionizing radiation while aboard the USS 
WICHITA, which he contends was docked in the Nagasaki harbor 
beginning on September 11, 1945. Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2004). Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation. 38 C.F.R. § 3.311(a)(1). Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 38 
C.F.R. § 3.309(d)(3)(i). "Radiation-risk activity" is defined 
to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease. The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation. 
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors. See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997). The governing regulation essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made. Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes any cancer, that must 
become manifest five years or more after exposure. 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2002).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993). In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

In this regard, the Board first notes that malignant tumors 
are included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a). However, there is no evidence whatsoever 
that carcinoma was present during the veteran's service or to 
a compensable degree within one year after service, and he 
has never contended such. The evidence instead consistently 
indicates that rectal cancer was initially diagnosed decades 
after service. Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(a) are not for 
application. The Board also notes that rectal cancer is not 
one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure. Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for application with respect to the 
veteran's cancer.

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the veteran's cancer developed as a result of his 
exposure to ionizing radiation in service.

The record reflects that the Defense Threat Reduction Agency 
has confirmed that the veteran was present in Nagasaki, Japan 
in September 1945. Thus, the veteran is considered to be a 
radiation-exposed veteran. The record further demonstrates 
that rectal cancer was diagnosed and removed in the mid-
1990s.

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease. These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans. In this case, the Board believes 
that the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases. The RO obtained a dose assessment for the veteran's 
total in-service exposure to ionizing radiation, and then 
referred this case to the Under Secretary for Benefits for an 
opinion as to whether sound scientific medical evidence can 
support the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service. See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's claimed 
disability is in fact the result exposure to ionizing 
radiation in service. 38 C.F.R. § 3.303(d); see Combee, 
supra.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's rectal cancer developed as a result of his exposure 
to ionizing radiation during service. In this regard, the 
Board finds the most probative evidence of record in this 
matter to be the September 2004 medical opinion of the VA 
Chief Public Health and Environmental Hazards Officer, who 
specifically concluded that it was unlikely that the 
veteran's rectal cancer can be attributed to exposure to 
ionizing radiation in service. In that opinion, the doctor 
noted that during service the veteran had been exposed to a 
dose of ionizing radiation of less than one rem. 

The doctor further noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide screening doses 
for rectal cancer.  The doctor added that a statistically 
significant increased risk for rectal cancer had been found 
only after extremely high radiation therapy doses.  
Furthermore, the Interactive Radioepidemiological Program 
(IREP of the National Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the rectal cancer.  
The computer software calculated 99-percentile values for the 
probability of causation of 4.60% and 4.96% depending on 
whether the dose was entered as acute or chronic.  The Board 
finds this opinion compelling because it is detailed in its 
reasoning and it is based on a review of the entire record.  

The Board has carefully reviewed the veteran's medical 
records and finds no indication that the veteran's rectal 
cancer with secondary conditions of colostomy, urinary 
problems, sexual dysfunction, weakness of the lower body, and 
numbness of the feet, was ever found to be related to 
exposure to ionizing radiation in service. 

The Board has no doubt that the veteran is sincere in his 
belief that his rectal cancer was related to exposure to 
ionizing radiation in service. However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease. See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, the weight of the evidence demonstrates that the 
veteran's rectal cancer was manifest many years after his 
military service and was not caused by any incident of 
service, to include exposure to ionizing radiation; the 
claimed condition is not shown to have been incurred in or 
aggravated by service.

As the preponderance of the evidence is against the claim for 
service connection for rectal cancer, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The RO advised the veteran in a letter dated in December 2001 
of what information and evidence was needed to substantiate 
his service connection claim for rectal cancer and residual 
problems, including due to exposure to ionizing radiation 
during service.  The letter also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four of the December 2001 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his service connection claim for rectal cancer, 
including due to exposure to ionizing radiation.  

When considering the December 2001 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The Board notes that the RO sent 
out status letters in February 2002 and April 2004, and he 
was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The December 2001 notice 
letter was provided before the RO's original adjudication of 
the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA ordered an 
opinion from the Chief Public Health and Environmental 
Hazards Officer, which was received in September 2004.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for rectal cancer with secondary 
conditions of colostomy, urinary problems, sexual 
dysfunction, weakness of the lower body, and numbness of the 
feet, including as due to radiation exposure, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


